             Case 1:18-cv-02360 Document 1 Filed 10/11/18 Page 1 of 20



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


SALT RIVER PIMA MARICOPA INDIAN                         )
COMMUNITY                                               )
10005 East Osborn Road                                  )
Scottsdale, AZ 85256                                    )
                                                        )
       PLAINTIFF,                                       )
                                                        )
       v.                                               )   Civil Action No. 18-2360
                                                        )
ALEX M. AZAR, in his official capacity                  )
as Secretary,                                           )
U.S. Department of Health & Human Services              )
200 Independence Ave, SW                                )
Washington, DC 20201                                    )
                                                        )   COMPLAINT
RADM MICHAEL D. WEAHKEE, in his                         )
official capacity as Principal Deputy Director,         )
Indian Health Service                                   )
5600 Fishers Ln                                         )
Rockville, MD 20857                                     )
                                                        )
       DEFENDANTS.                                      )



   COMPLAINT FOR DECLARATORY, MANDAMUS, AND INJUNCTIVE RELIEF

       The Plaintiff, for its causes of action against the Defendants named above, complains and

alleges as follows:


                                       INTRODUCTION

       1.      This action is brought by the Salt River Pima Maricopa Indian Community

(Community) against the United States Secretary of Health and Human Services, and the

Principal Deputy Director of the Indian Health Service (IHS) pursuant to 25 U.S.C. § 5331(a), an



                                                  –1–
              Case 1:18-cv-02360 Document 1 Filed 10/11/18 Page 2 of 20



express cause of action for relief related to disputes under the Indian Self-Determination and

Education Assistance Act (ISDEAA).

       2.      The Community operates a health services delivery program to carry out health

care programs, services, functions and activities (PSFAs) for the Community’s members and

other eligible Indians in the Community’s service area. The Community currently does so under

Title V of the ISDEAA, 25 U.S.C. § 5381, et seq., through its Title V Compact and Funding

Agreement (FA) with the IHS. The FA includes funding amounts negotiated for each fiscal year

(FY) between the IHS and the Community to fund the PSFAs the Community performs on the

federal government’s behalf.

       3.      During negotiations in 2017 between the Community and the IHS under the

ISDEAA, the Community assumed a number of new PSFAs, previously carried out on the

Community’s behalf by the IHS, in a new Title V Compact and FA. The parties agreed to

language in the Compact and to most of the terms and funding amounts for a multi-year FA for

FYs 2017-2018, but the parties were not able to agree on all of the funding and language issues

for the FA.

       4.      By letter dated August 4, 2017, the Community submitted a “final offer”

(hereinafter “Final Offer”) to the IHS under 25 U.S.C. § 5387(b) regarding the unresolved issues.

By letter dated September 18, 2017, the IHS partially or fully rejected the Community’s Final

Offer on each of the unresolved issues.

       5.      Because the ISDEAA at 25 U.S.C. § 5387(c)(1)(D) gives a tribe the option of

entering into a severable portion of a final proposed funding agreement, the parties entered into

the Compact and multi-year FA for FYs 2017-2018, effective September 24, 2017. The FA




                                               –2–
             Case 1:18-cv-02360 Document 1 Filed 10/11/18 Page 3 of 20



excluded the disputed language and funding issues that were the subject of the Final Offer

rejected by the IHS.

        6.      This action now challenges portions of the IHS’s September 18, 2017 rejection of

the Community’s Final Offer per 25 U.S.C. § 5387(c)(1)(C). The Community respectfully asks

this Court for relief under Section 110 of the ISDEAA, which authorizes actions against the

Defendants for money damages or injunctive relief against any action by an officer of the United

States contrary to the ISDEAA, including injunctive relief to reverse the IHS’s decision and

compel the IHS to fund the FYs 2017-2018 FA as proposed. 25 U.S.C. § 5331(a); see also id. §

5391(a) (stating the word “contract” for purposes of Section 110 includes compacts and funding

agreements, such as the Community’s, under Title V of the ISDEAA).

                                              PARTIES

        7.      The Plaintiff, Salt River Pima Maricopa Indian Community, is a federally

recognized Indian tribe.1 The Community operates health care facilities in Arizona and provides

health care services to its members and other eligible beneficiaries pursuant to its self-

governance Compact and multi-year FA for FYs 2017-2018 with the IHS under Title V of the

ISDEAA, 25 U.S.C. § 5381 et seq.

        8.      Defendant Alex M. Azar, the Secretary of Health and Human Services

(Secretary), has overall responsibility for carrying out all the functions, responsibilities,

authorities, and duties of the U.S. Department of Health and Human Services (“the

Department”), including oversight of the IHS, an agency within the Department. He is sued in

his official capacity.




1
 Dep’t of the Interior, Indian Entities Recognized and Eligible to Receive Services from the
United States Bureau of Indian Affairs, 83 Fed. Reg. 34,863, 34,866 (July 23, 2018).


                                                 –3–
                Case 1:18-cv-02360 Document 1 Filed 10/11/18 Page 4 of 20



          9.     Defendant Rear Admiral Michael D. Weahkee is the Principal Deputy Director of

the IHS,2 the agency within the Department charged by law with the responsibility for

implementing the ISDEAA and other health laws benefitting Alaska Natives and American

Indians on behalf of the United States. 25 U.S.C. § 1661(c)(3). He is sued in his official

capacity.


                                   JURISDICTION AND VENUE


          10.    This Court has jurisdiction under § 110(a) of the ISDEAA, 25 U.S.C. § 5331(a),

which provides in relevant part as follows:

          The United States district courts shall have original jurisdiction over any civil
          action or claim against the appropriate Secretary arising under this [Act]. . . . In an
          action brought under this paragraph, the district courts may order appropriate relief
          including money damages, injunctive relief against any action by an officer of the
          United States or any agency thereof contrary to this [Act] or regulations
          promulgated thereunder, or mandamus to compel an officer or employee of the
          United States, or any agency thereof, to perform a duty provided under this [Act]
          or regulations promulgated hereunder (including immediate injunctive relief to
          reverse a declination finding under section 5321(a)(2) of this title or to compel the
          Secretary to award and fund an approved self-determination contract).

          11.    Section 5331(a) is made applicable to self-governance compacts and funding

agreements under 25 U.S.C. § 5391(a). A self-governance tribe, in lieu of administratively

appealing an IHS rejection of its final offer, may “directly proceed to initiate an action in a

Federal district court pursuant to section 5331(a) of this title.” 25 U.S.C. § 5387(c)(1)(C).

          12.    Venue is proper under 28 U.S.C. § 1391(c) because the Department is located in

the District of Columbia.


                                   STATUTORY BACKGROUND




2
    At this time, the IHS does not have a Director or an Acting Director.


                                                   –4–
             Case 1:18-cv-02360 Document 1 Filed 10/11/18 Page 5 of 20



       13.     The ISDEAA authorizes Indian tribes and tribal organizations to assume

responsibility to administer PSFAs the Secretary would otherwise provide under federal law to

eligible American Indians and Alaska Natives. 25 U.S.C. § 5321(a)(1). The purpose of the

ISDEAA is to reduce federal domination of Indian programs and promote tribal self-

determination and self-governance. 25 U.S.C. § 5302(b): Cherokee Nation v. Leavitt, 543 U.S.

631, 639 (2005). The ISDEAA reflects the United States’ commitment “to supporting and

assisting Indian tribes in the development of strong and stable tribal governments, capable of

administering quality programs and developing the economies of their respective communities.”

25 U.S.C. § 5302(b).

       14.     Title V of the ISDEAA requires the Secretary to establish and carry out within the

IHS a program known as the “Tribal Self-Governance Program.” 25 U.S.C. § 5382. Title V

requires the Secretary to negotiate and enter into self-governance compacts and funding

agreements with tribes and tribal organizations participating in the self-governance program. 25

U.S.C. §§ 5384, 5385. The Community carries out its Compact and FA under Title V.

       15.     Title V requires that each funding agreement shall, “as determined by the Indian

tribe,” include all PSFAs administered by the IHS under certain listed laws, including the Indian

Health Care Improvement Act, 25 U.S.C. § 1601 et seq. 25 U.S.C. § 5385(b).

       Tribal Shares and the Secretarial Amount

       16.     Section 5385(b)(1) governs what PSFAs and funding are required to be included

in funding agreements as determined by a participating self-governance tribe. It states:

       Each funding agreement required under subsection (a) of this section shall, as
       determined by the Indian tribe, authorize the Indian tribe to plan, conduct,
       consolidate, administer, and receive full tribal share funding, including tribal
       shares of discretionary Indian Health Service competitive grants (excluding
       congressionally earmarked competitive grants), for all programs, services,
       functions, and activities (or portions thereof), that are carried out for the benefit of



                                                –5–
             Case 1:18-cv-02360 Document 1 Filed 10/11/18 Page 6 of 20



       Indians because of their status as Indians without regard to the agency or office of
       the Indian Health Service within which the program, service, function, or activity
       (or portion thereof) is performed.
25 U.S.C. § 5385(b)(1) (emphasis added).


       17.       The term “tribal share” as used in Title V is defined as meaning: “an Indian

tribe’s portion of all funds and resources that support secretarial programs, services, functions,

and activities (or portions thereof) that are not required by the Secretary for performance of

inherent Federal functions.” 25 U.S.C. § 5381(a)(8). The term “inherent Federal function” is

defined for purposes of Title V as meaning: “those Federal functions which cannot legally be

delegated to Indian tribes.” 25 U.S.C. § 5381(a)(4).

       18.       By statute, the amount of funding provided by the Secretary for operation of the

PSFAs included in a funding agreement must “not be less than the appropriate Secretary would

have otherwise provided for the operation of the programs or portions thereof for the period

covered by the contract.” 25 U.S.C. § 5325(a)(1); see also id. § 5396(a) (making § 5325(a)

applicable to Title V compacts and funding agreements). This amount is often referred to as the

“Secretarial amount.” The words “not less than” establish a floor, not a ceiling, for direct

program costs.

       Contract Support Costs

       19.       In addition to the Secretarial amount, the Community is entitled to be paid

contract support costs (CSCs) to fund the administrative and overhead costs of the PSFAs the

Community compacted to perform on behalf of the IHS. 25 U.S.C. § 5325; id. § 5396(a)

(mandatory application of § 5325 to Title V agreements). CSCs fund administrative and other

costs that tribes incur to carry out funding agreements but which are not provided in the

Secretarial amount. CSCs must not duplicate any portion of the Secretarial amount.



                                                 –6–
             Case 1:18-cv-02360 Document 1 Filed 10/11/18 Page 7 of 20



       20.     There are three types of CSCs: (1) pre-award and start-up costs, which are one-

time costs to plan, prepare for, and assume operation of new or expanded PSFAs, see 25 U.S.C.

§ 5325(a)(5), (6); (2) indirect CSCs, which are costs incurred for a common or joint purpose

benefiting more than one PSFA, such as administrative and overhead costs, see 25 U.S.C. §

5325(a)(2); and (3) direct CSCs, which are expenses directly attributable to a certain PSFA but

not captured in either the indirect cost pool or the Secretarial amount, such as workers’

compensation insurance or other expenses the Secretary would not have incurred because, for

example, the Government is self-insured, see 25 U.S.C. § 5325(a)(3)(A). This action involves

pre-award costs, indirect CSCs, and direct CSCs.

       21.     The U.S. Supreme Court has held that the ISDEAA requires full payment of

CSCs. Salazar v. Ramah Navajo Chapter, 567 U.S. 182, 185 (2012) (“[W]e hold that the

Government must pay each tribe’s contract support costs in full.”); Cherokee Nation, 543 U.S. at

634 (2005) (“The [ISDEAA] specifies that the Government must pay a tribe’s costs, including

administrative expenses.”).

       22.     For the Community, as for most tribes, the full amount of indirect CSC is

determined by multiplying a negotiated indirect cost rate by the amount of the direct cost base.

The Community’s FY 2017 indirect cost rate agreement with the Department of the Interior’s

Interior Business Center, which applies government-wide, calls for an indirect cost rate of

14.90% on a direct cost base comprised of “[t]otal direct costs, less capital expenditures and

passthrough funds.” The Community’s FY 2018 indirect cost rate was 17.40%, again using a

direct cost base of total direct costs minus capital expenditures and passthrough funds.

       Final Offer Process




                                                –7–
             Case 1:18-cv-02360 Document 1 Filed 10/11/18 Page 8 of 20



       23.     In negotiation of compacts and funding agreements, the Secretary shall at all

times negotiate in good faith to maximize implementation of the self-governance policy. 25

U.S.C. § 5387(e).

       24.     Title V of the ISDEAA provides for a “final offer” process in the event of a

stalemate in negotiations for a compact or funding agreement. Section 507(b) of the ISDEAA,

25 U.S.C. § 5387(b), explains as follows:

       In the event the Secretary and a participating Indian tribe are unable to agree, in
       whole or in part, on the terms of a compact or funding agreement (including funding
       levels), the Indian tribe may submit a final offer to the Secretary. Not more than
       45 days after such submission, or within a longer time agreed upon by the Indian
       tribe, the Secretary shall review and make a determination with respect to such
       offer. In the absence of a timely rejection of the offer, in whole or in part, made in
       compliance with subsection (c) of this section, the offer shall be deemed agreed to
       by the Secretary.

       25.     Section 507(c) of the ISDEAA, 25 U.S.C. § 5387(c)(1)(A), provides that, if the

Secretary rejects a final offer, the Secretary shall provide timely written notification to the Indian

tribe that contains a specific finding that clearly demonstrates, or that is supported by a

controlling legal authority, that one or more of the following four reasons for rejection apply:


               (i) the amount of funds proposed in the final offer exceeds the applicable
               funding level to which the Indian tribe is entitled under this subchapter;
               (ii) the program, function, service, or activity (or portion thereof) that is the
               subject of the final offer is an inherent Federal function that cannot legally
               be delegated to an Indian tribe;
               (iii) the Indian tribe cannot carry out the program, function, service, or
               activity (or portion thereof) in a manner that would not result in significant
               danger or risk to the public health; or
               (iv) the Indian tribe is not eligible to participate in self-governance under
               section 5383 of this title.




                                                 –8–
             Case 1:18-cv-02360 Document 1 Filed 10/11/18 Page 9 of 20



       26.     In any civil action challenging the rejection of a final offer, such as this one, “the

Secretary shall have the burden of demonstrating by clear and convincing evidence the validity

of the grounds for rejecting the offer (or a provision thereof).” 25 U.S.C. § 5387(d).

       27.     When IHS fails to meet the strict standard for rejecting a final offer, the statutory

remedy is mandamus or “immediate injunctive relief to reverse [the rejection] or compel the

Secretary to award and fund” the agreement as proposed. 25 U.S.C. § 5331(a).


                                  GENERAL ALLEGATIONS


       28.     Prior to entering into the Title V Compact and FA with the IHS on September 24,

2017, the Community had in place a contract and annual funding agreement with the IHS under

Title I of the ISDEAA. The Title I agreement between the parties for FY 2017 funded and

authorized the Community to perform and administer the following PSFAs: health education;

community health care representatives; pharmacy; alcohol and substance abuse services;

physician services; public health nursing; mental health; and social services.

       29.     In the new Title V Compact and FA, the Community assumed PSFAs that IHS

had, until that time, been carrying out for the Community’s members. For example, the FA

added a broader range of patient health care services like family practice, pediatrics, optometry,

dental, emergency and non-emergency services, and health promotion and disease prevention.

The Community also newly assumed from the IHS the Purchased/Referred Care (PRC) Program

in order to manage referrals for medical services and products that are not available from the

Community’s health center, and to purchase such services and products from outside providers

for the Community’s beneficiaries who are eligible for PRC.

       30.     During the negotiation of the Title V Compact and the FYs 2017-2018 FA, the

Community and the IHS agreed to language for a new Compact and most of the language and


                                                –9–
             Case 1:18-cv-02360 Document 1 Filed 10/11/18 Page 10 of 20



funding for the FA, but the parties were not able to come to agreement on several issues. On

August 4, 2017, the Community submitted its Final Offer on these unresolved issues, including

the four discussed in detail below that form the basis of this action.

       31.     On September 18, 2017, the IHS issued a letter (hereinafter “IHS Response”)

partially or fully rejecting the Community’s proposal as to each of the Final Offer issues.

       32.     In a letter dated September 21, 2017, the Community agreed to the severable

portion of the Final Offer that IHS did not reject, while reserving its right to appeal the portion

that IHS did reject. See 25 U.S.C. § 5387(c)(1)(D).

       33.     The Community now exercises its right to initiate an action in this court to

challenge IHS’s partial rejection of the Final Offer. See 25 U.S.C. § 5387(c)(1)(C).

       34.     This case involves four issues related to the amount of funds the Community

should have received from the IHS for FYs 2017-2018:

   1) The IHS’s refusal to transfer the unobligated balance of FY 2017 PRC funding available

       as of September 23, 2017;

   2) The IHS’s refusal to transfer the entire Secretarial amount for the PSFAs newly assumed

       by the Community in the FA, including revenues from Medicare, Medicaid, and private

       insurance that the IHS would otherwise have used to carry out the PSFAs on the

       Community’s behalf;

   3) The IHS’s failure to pay the Community’s full tribal shares associated with the Phoenix

       Service Unit/Phoenix Indian Medical Center; and

   4) The IHS’s rejection of the Community’s claim for the CSCs associated with the funds

       described in numbers 1-3 above, plus certain pre-award costs.


                                      CAUSES OF ACTION



                                                –10–
             Case 1:18-cv-02360 Document 1 Filed 10/11/18 Page 11 of 20



                          COUNT I: CARRYOVER PRC FUNDING


       35.     The allegations in Paragraphs 1-34 are incorporated herein by reference.

       36.     The proposed final FA submitted to the IHS as part of the Community’s Final

Offer would have added the following language as Section 9(D)(f) of the FA:


       FY 2017 PRC Balance. The IHS has estimated that PRC obligations through
       June, 2017 were approximately $680,751. Projecting that amount through
       September 23, 2017, the Community estimates that 2017 PRC obligations
       will be far below the Community’s tribal shares for the PRC program in FY
       2017. The IHS will pay the SRPMIC the SRPMIC’s FY 2017 unobligated
       PRC account balance available at September 23, 2017 within 10 days of the
       date of award.
       37.     This proposed language for the FA is intended to capture the full unobligated

PRC balance in the Community’s tribal share account for FY 2017 as of September 23, 2017,

and include that unobligated balance in the Community’s multi-year FA for FYs 2017-2018.

       38.     The IHS identified $2,250,477 as the Community’s “tribal share” of PRC funds

for FY 2017 and estimated that its PRC obligations for the Community were approximately

$680,751 through June 30 of FY 2017, which is 3/4 into the FY. See Final Offer at 2. Projecting

that obligation rate to September 23, 2017, indicates that a large amount of the Community’s

PRC tribal share for FY 2017 would remain unobligated. The Community’s proposed language

would require that the unobligated balance be included in the Community’s FA.

       39.     The IHS rejected adding the proposed language on the ground that “the proposed

funding exceeds the applicable funding level to which the tribe is entitled,” per Section

5387(c)(1)(A)(i) of the ISDEAA. IHS Response at 4. The IHS contends that providing the full

unobligated balance would be contrary to Section 5325(a)(1), which requires that contract

funding be “not less than the amount that the Secretary would have otherwise provided for




                                               –11–
             Case 1:18-cv-02360 Document 1 Filed 10/11/18 Page 12 of 20



operation of the programs or portions of programs for the period covered by the contract.” IHS

Response at 4 (emphasis in original).3

       40.     IHS’s interpretation of Section 5325(a)(1) conflicts with the Community’s

entitlement in Section 5385(b)(1) to “receive full tribal share funding.” Section 5325(a)(1)

requires that funding be “not less than” what the IHS would otherwise provide for its operation

of the PRC program for the period covered by the contract. However, this is a floor, not a

ceiling, and does not conflict with providing the Community with the full unobligated balance of

its tribal share account for PRC as of September 23, 2017.

       41.     The Compact and FA cover the last seven days of FY 2017. The IHS argues that

Section 5325(a)(1) restricts the Community’s funding for PRC to a 7 day pro-rata share of the

unobligated balance in the Community’s FY 2017 tribal share account. IHS Response at 4. The

funding tables for the FA include $43,999 as that pro-rata share. However, the “not less than”

language in Section 5325(a)(1) does not preclude the IHS from providing the full unobligated

balance as required in Section 5385(b)(1). The IHS’s interpretation would require forfeiture of

the remaining unobligated balance in the Community’s tribal share account as of September 23,

2017, to other tribes. That is contrary to Section 5385(b)(1), which entitles the Community to

“receive full tribal share funding.”4

       42.     The implementing regulations provide that “all tribal shares identified” in Section

5385(b)(1) and Section 5388(c), which makes Section 5325(a)(1) applicable to self-governance




3
  Section 5325(a)(1) is in Title I of the ISDEAA. It is made applicable to Title V self-
governance compacts and FAs by Section 5396(a).
4
  See also 25 U.S.C. § 5325(b) (“[T]he Secretary is not required to reduce funding for programs,
projects, or activities serving a tribe to make funds available to another tribe or tribal
organization under this Act.”).


                                              –12–
              Case 1:18-cv-02360 Document 1 Filed 10/11/18 Page 13 of 20



FAs, may be included in FAs. This regulation runs counter to the IHS’s argument that Section

5325(a)(1) limits the full tribal share funding that Section 5385(b)(1) requires.

        43.     The IHS also rejected the proposed language on the ground that “the program,

function, service, or activity (or portion thereof) that is the subject of the final offer is an inherent

Federal function that cannot be legally delegated to an Indian tribe,” per Section

5387(c)(1)(A)(ii). IHS Response at 4. The IHS argued that the proposed language interfered

with the IHS’s discretion to allocate its appropriated resources, which is an inherent federal

function. Id.

        44.     The IHS relies on the decision in Lincoln v. Vigil, 508 U.S. 182 (1993), holding

that IHS decisions allocating appropriated funds are not subject to judicial review under the

Administrative Procedure Act (APA) when there is no law to apply to the agency decision.

Here, Section 5385(b)(1) is law to apply, and this appeal is brought under the ISDEAA, not the

APA. Lincoln v. Vigil does not apply.

        45.     The IHS’s rejection of the Community’s final offer dated August 4, 2017, was

contrary to the ISDEAA and its implementing regulations. The IHS’s rejection letter did not

establish that the statutory rejection criteria the IHS allegedly relied on to reject the

Community’s funding request —25 U.S.C. § 5387(c)(1)(A)(i) and (ii)—apply. The Secretary

has not met his burden of proof, and the Community’s proposal for PRC carryover funding

should be deemed approved.


                  COUNT II: THIRD PARTY REIMBURSEMENTS
        46.     The allegations in Paragraphs 1-45 are incorporated herein by reference.

        47.     When the IHS provides direct services to a tribe, the PSFAs are funded not only

by funds appropriated by Congress, but also by third-party revenues—collections from



                                                 –13–
             Case 1:18-cv-02360 Document 1 Filed 10/11/18 Page 14 of 20



Medicare, Medicaid, and private insurers, for example. Each year in its budget to Congress, the

IHS estimates how much third-party revenue will be collected and available to spend on services,

based on past collections. See, e.g., Dep’t of Health & Human Servs., Indian Health Service FY

2018 Justification of Estimates for Appropriations Committees, at CJ-143 (reporting that in FY

2016, IHS collected $1.194 billion from third-party payers). The Department has acknowledged

that “[p]ublic and private collections represent a significant portion of the IHS and Tribal health

care delivery budgets.” Id.

       48.     The Community proposed that the IHS award $3,697,957 in third party revenues

collected by the Secretary (e.g., Medicare, Medicaid, private insurance reimbursements for

services IHS provided to the Community’s members and other eligible individuals in the

Community’s service area) that would otherwise be used by the IHS to carry out PSFAs serving

the Community. Final Offer at 3, Appendix B.

       49.     The ISDEAA in Section 5325(a)(1) requires that “[t]he amount of funds provided

under the terms of [ISDEAA agreements] entered into pursuant to this chapter shall not be less

than the appropriate Secretary would have otherwise provided for the operation of the programs

or portions thereof for the period covered by the contract. . . .” (emphasis added). Section

5325(a)(1) requires that funding be in an “amount” no less than the IHS would otherwise provide

to operate the program itself. The IHS is free to fund the contract from IHS appropriations or

third party revenues or a combination of both, so long as the IHS provides the “amount” required

by Section 5325(a)(1).

       50.     The IHS rejected the Community’s proposal to assume the third-party funding on

the ground that the proposed funding “exceeds the applicable funding level to which the tribe is

entitled,” per Section 5387(c)(1)(A)(i). IHS Response at 7. The IHS contends that these third-




                                               –14–
             Case 1:18-cv-02360 Document 1 Filed 10/11/18 Page 15 of 20



party collections were not appropriations and thus were not within the scope of the funding

required by Section 5325(a)(1). Id.

       51.     Section 5325(a)(1) cannot be reasonably read to make third-party revenues

“legally unavailable” for contracting, and the IHS’s argument has been rejected by this Court in

Pyramid Lake Paiute Tribe v. Burwell, in which this Court explained that “the applicable funding

level for a contract proposal under [the ISDEAA] is determined based on what the Secretary

otherwise would have spent, not on the source of the funds the Secretary uses.” 70 F.Supp.3d

534, 544 (D.D.C. 2014).

       52.     The IHS’s rejection of the Community’s proposal to assume third-party funding

that the IHS would have used to carry out PSFAs on the Community’s behalf was contrary to the

ISDEAA and its implementing regulations and to this Court’s decision in Pyramid Lake. The

IHS’s rejection letter did not establish that the statutory rejection criterion relied on—25 U.S.C.

§ 5387(c)(1)(A)(i)—applies. Thus, the IHS inappropriately invoked that Section to reject the

Community’s funding request and has not met its burden of proof under Section 5398.


             COUNT III: SHARES OF PHOENIX SERVICE UNIT AND
                       PHOENIX INDIAN MEDICAL CENTER


       53.     The allegations in Paragraphs 1-52 are incorporated herein by reference.

       54.     In its Final Offer, the Community requested that the IHS include in the FY 2017-

2018 FA the Community’s shares of both the IHS Phoenix Service Unit (PSU) and the IHS

Phoenix Indian Medical Center (PIMC). The PIMC is in part a regional medical referral center

that provides specialized health care services to members of tribes in both Arizona and Nevada,

including the Community. The PIMC also operates in part as the IHS’s PSU, providing direct




                                               –15–
             Case 1:18-cv-02360 Document 1 Filed 10/11/18 Page 16 of 20



(non-specialty) health care services to members of six tribes in Arizona, including the

Community.

       55.     In Appendix B to the FA submitted to the IHS as part of the Community’s Final

Offer, the Community identified its tribal shares of PSU/PIMC to be $1,348,696. The

Community explained in its Final Offer that it was reserving the right to separately negotiate

with the IHS the amount of the PSU/PIMC shares to be added to the FA, as the IHS during

negotiations promised it would provide additional information to identify the amount of tribal

shares available to the Community. The IHS provided no further information, so the Community

included in its Final Offer the identified amount totaling $1,348,696, which represents the shares

of the PSU and the referral portion of the PIMC that could be attributed specifically to the

Community.

       56.     The IHS partially rejected this proposal on the ground that “the amount of funds

proposed in the final offer exceeds the applicable funding level to which the tribe is entitled.”

IHS Response at 8. The IHS calculated the Community’s share of the PSU to be only $430,306,

and the Community’s share of the PIMC referral services to be $0. Although the IHS

acknowledged that “[t]he regional referral portion of the PIMC is compactible in its entirety,” it

argued that these services are not divisible into tribal shares because dividing them would make

the PIMC “financially unsustainable as a referral center, which is the purpose for which

Congress has funded the PIMC.” Id. Thus, the IHS rejected the Community’s proposal to be

awarded an additional $918,390 for tribal shares of the PSU/PIMC.

       57.     The ISDEAA entitles the Community to “full tribal share funding . . . for all

programs, services, functions, and activities (or portions thereof), that are carried out for the

benefit of Indians because of their status as Indians without regard to the agency or office of the




                                                –16–
             Case 1:18-cv-02360 Document 1 Filed 10/11/18 Page 17 of 20



Indian Health Service within which the program, service, function, or activity (or portion

thereof) is performed.” 25 U.S.C. § 5385(b)(1) (emphasis added). There is no exception for

facilities or PSFAs the agency deems compactible but not divisible. Moreover, the Community

did not propose to compact all of the referral PSFAs of the PIMC, but only that share that can be

separated out and identified specifically to support the Community. The IHS’s partial rejection

of the Community’s Final Offer with respect to the tribal shares of PSU/PIMC is contrary to the

ISDEAA.

       58.     The IHS also argued that the Community’s proposed amount for PSU/PIMC

shares was excessive because the Community’s figures include “amounts that consist of

reimbursement from third-party payors for services performed, and which are not funds

appropriated by Congress for the IHS.” IHS Response at 8. As explained above in Count II,

however, the “Secretarial amount” that the IHS must transfer to the Community to carry out the

PSFAs under Section 5325(a)(1) includes not just appropriated funds but third-party revenues

that would otherwise be used to support the PSFAs.

       59.     Because the IHS did not “clearly demonstrate” that the statutory rejection

criterion on which it relied—25 U.S.C. § 5387(c)(1)(A)(i)—applies, the Secretary has not met

his burden of proof under Section 5398, and the Community’s Final Offer on PSU/PIMC tribal

shares must be deemed approved and awarded as proposed. 25 U.S.C. § 5387(b).


                    COUNT IV: CONTRACT SUPPORT COSTS


       60.     The allegations in Paragraphs 1-59 are incorporated herein by reference.

       61.     As explained in paragraphs 19-22 above, the ISDEAA requires the IHS to pay

CSCs for certain direct and indirect costs of carrying out the PSFAs for which the Community

has assumed responsibility under the FA.


                                              –17–
              Case 1:18-cv-02360 Document 1 Filed 10/11/18 Page 18 of 20



        62.     The parties dispute the amount of CSCs due in both FY 2017 and FY 2018,

primarily due to their disagreement on the funding issues described in Counts I, II, and III above:

PRC carryover, third-party revenues, and PSU/PIMC shares. The ISDEAA dictates that CSCs

“shall be added” to the Secretarial amount, 25 U.S.C. § 5325(a)(2), so the general rule is that the

bigger the Secretarial amount, the bigger the CSC entitlement. To the extent the Community

prevails on Counts I-III, it will increase the size of the direct cost base, creating a greater indirect

cost need. It will also increase the direct CSC need for fringe benefits and other costs.

        63.     In its Final Offer, the Community requested for FY 2017 a total CSC award of

$1,840,656, while the IHS agreed to pay $1,527,507, leaving a shortfall of $313,149. This figure

includes $251,460 in eligible pre-award costs for which the IHS has so far refused to reimburse

the Community. See 25 U.S.C. § 5325(a)(5), (6).

        64.     For FY 2018, the Community requested in its Final Offer a total CSC award of

$5,973,751, while the IHS agreed to pay $2,526,437, leaving a shortfall of $3,447,314.

        65.     Thus, for both FY 2017 and FY 2018, the IHS has refused to pay the

Community’s full CSC requirement, in violation of Sections 5325(a)(2), (3), (5), and (6), as

interpreted by the U.S. Supreme Court in the Ramah and Cherokee cases cited above. Thus, the

IHS inappropriately invoked 25 U.S.C. § 5387(c)(1)(A)(i) to reject the Community’s funding

request, and it has not met its burden of proof under Section 5398.


                                  PRAYER FOR RELIEF


        66.     In accordance with 25 U.S.C. § 5331(a), the Community respectfully asks that

this Court:




                                                 –18–
           Case 1:18-cv-02360 Document 1 Filed 10/11/18 Page 19 of 20



              A. Declare that the Defendants violated the ISDEAA by rejecting the

                  Community’s Final Offer with respect to the four issues brought forward in

                  this complaint;

              B. Grant injunctive and mandamus relief to reverse the IHS’s partial rejection of

                  the Final Offer on the four issues described above and to compel the

                  Defendants to enter into the FYs 2017-2018 FA with respect to those four

                  claims and fully fund them as proposed by the Community;

              C. Award interest on the amount in subparagraph B from the date of the decision

                  rejecting the Final Offer under the Prompt Payment Act or other applicable

                  law;

              D. Award reasonable attorney fees and expenses in favor of the Community

                  under the Equal Access to Justice Act, 28 U.S.C. § 2412, and any other

                  applicable law; and

              E. Grant such other relief as the Court deems just.


Respectfully submitted,




 s/ Kaitlyn Klass
Kaitlyn Klass (DC Bar No. 1032219)
Hobbs, Straus, Dean, & Walker LLP
2120 L St. NW, Suite 700
Washington, DC 20037
202-822-8282 (Tel.)
202-296-8834 (Fax)

Geoffrey D. Strommer, pro hac vice pending
Stephen D. Osborne, pro hac vice pending
Hobbs, Straus, Dean & Walker, LLP
516 SE Morrison Street, Suite 1200
Portland, OR 97214


                                             –19–
           Case 1:18-cv-02360 Document 1 Filed 10/11/18 Page 20 of 20



503-242-1745 (Tel.)
503-242-1072 (Fax)

Attorneys for the Salt River Pima Maricopa Indian Community


DATED: October 11, 2018




                                           –20–
